Mr. JUSTICE GEORGE J. MORAN delivered the opinion of the court: This is an appeal from a judgment of conviction of two charges of theft, entered by the Circuit Court of Bond County following defendant’s plea of guilty. Defendant argues that he was not properly informed of his right to counsel at the guilty plea hearing or at the sentencing hearing. We have reviewed the transcript and conclude that defendant was adequately advised concerning his right to counsel at the time the pleas were entered. With regard to Cause No. 74-CM-153, the court stated that, if a plea of not guilty were entered, “you would have the right to * * * employ an attorney of your choice, if indigent, to request the Court to appoint you counsel and the Court would so appoint.” Furthermore, the court stated: “[Y]ou might at that time ask for continuance to employ an attorney of your choice or at that time you might request the Court to consider appointment of counsel for each of you as indigent persons.” Defendant responded he understood his rights and then entered a plea of guilty. An almost identical admonition and response was present in Cause No. 74-CM-154, including the statement: “You have a right to have an attorney present at all stages of these proceedings * * These admonitions were sufficient to comply with Rule 401(a). However, with regard to the sentencing hearing, which took place immediately following the pleas of guilty, the record does not disclose that defendant was advised that he had a right to an attorney. We have previously held that where the record fails to demonstrate that defendant was advised of his right to counsel at tire sentencing hearing, the sentence must be set aside. (People v. Gillen, 20 Ill. App. 3d 134, 312 N.E.2d 644 (1974) ; People v. Miles, 20 Ill. App. 3d 131, 312 N.E.2d 648 (1974).) Appellee cites People v. McCaffrey, 29 Ill. App. 3d 1088, 332 N.E.2d 28 (1975) , and urges this court to reject its earlier holdings. However, this court reaffirms its position in Miles and Gillen. Furthermore, this case demonstrates the need for an adequate admonition at the sentencing hearing. The court did not consider probation, because no application had been made. Then too, defendant raised some questions about the sentence which the State’s attorney had recommended. An adequate admonition may have resulted in appointment of counsel and effective presentation of defendant’s position. For the foregoing reasons, defendant’s convictions of theft are affirmed, and this case is remanded for resentencing at which defendant is to be offered the assistance of counsel. Affirmed and remanded with directions. CARTER, J., concurs.